Citation Nr: 0127348	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  01-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for gastrointestinal reflux 
claimed as secondary to the service-connected low back 
disability.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service in September 1982 and October 
1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by the RO.  

The veteran testified at a video conference hearing with the 
undersigned Member of the Board in October 2001.  



REMAND

In this case, the veteran asserts, in essence, that she 
developed a gastrointestinal disorder as a result of 
medications prescribed to alleviate pain associated with her 
service-connected low back disability.  

The veteran takes medications, including ibuprofen, to 
alleviate pain associated with the service-connected low back 
disability.  

Private treatment records from September 2001 show that the 
veteran complained of stomach pain and indigestion.  The 
report noted that the veteran had been taking NSAID's for the 
past few years with recent reports of increased epigastric 
pain.  The veteran reported worse pain after taking 
ibuprofen.  The veteran's medication list included Ecotrin, 
Prinivil, Motrin, Allegra, Evista, Ranitidine, Zocor, Os-Cal, 
Vitamins C and E.  The impression was that of epigastric pain 
- suspect gastritis due to chronic NSAID use.

In the case, Allen v. Brown, 7 Vet.App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the term "disability" as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (2001), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

In light of the Allen case, the RO must consider whether the 
veteran has a chronic gastrointestinal disorder and if so, 
whether it is proximately due to or the result of the 
service-connected low back disability pursuant to 
38 C.F.R. § 3.310(a) (2001).  If the RO determines that the 
veteran does not have a chronic gastrointestinal disorder 
which is proximately due to or the result of his service-
connected disability, the RO must now also consider whether 
the veteran has a separate gastrointestinal disorder which 
has been aggravated by her service-connected disability, and, 
if so, the level of disability attributable to aggravation 
must be determined.  In order to determine these questions, 
the Board finds that a VA examination is necessary.  

Due to the necessity of a VA examination, all pertinent 
medical records should be obtained.  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated her for any 
gastrointestinal disorder, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected disability as 
well as her claimed gastrointestinal 
disorder.  All indicated x-rays and 
laboratory tests should be completed.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed 
gastrointestinal disorder.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, as to the likelihood that the 
veteran has current gastrointestinal 
disability that was caused or aggravated 
by his service-connected low back 
disorder. A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  The RO should specifically 
consider whether the veteran has a 
gastrointestinal disorder secondary to her 
service-connected disability, taking into 
consideration the provisions of 38 C.F.R. 
§ 3.310(a) (2001) and the directives set 
forth in Allen regarding aggravation.  If 
any benefit sought on appeal remains 
denied, then the veteran and her 
representative should be provided with a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


